Citation Nr: 1537791	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for service-connected residuals of left wrist fracture, to include left ulnar styloid. 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to May 1973, with additional service in the Reserve.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The case was previously remanded by the Board in August 2011.

The Board has reviewed and considered the records contained in the Veteran's Virtual VA and Veteran's Benefits Management System files.  

The issues of the disability rating for residuals of a left wrist fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, via his statement, that he no longer wished to pursue the issue of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202 , 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

In a May 2013 written statement, the Veteran stated the issue of entitlement to TDIU was no longer a concern as he was now retired.  In a June 2015 Appellant's Post-Remand Brief submitted by the Veteran's representative, he stated that the Veteran had withdrawn the issue of entitlement to TDIU in the May 2013 statement.  The Board finds that the Veteran's May 2013 statement and the June 2015 Appellant's Post-Remand Brief, qualify as a valid withdrawal of the issue of entitlement to TDIU.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further action with regard to the issue is not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue of entitlement to TDIU is dismissed.


ORDER

The appeal, concerning entitlement to TDIU is dismissed.


REMAND

The Veteran seeks an increased disability rating for his service connected residuals of left wrist fracture, to include left ulnar styloid, currently rated as 10 percent disabling.  After a review of the claim file, the Board finds that additional development is need prior to deciding the claim.

The Veteran was last afforded a VA examination in January 2014.  Since then, in March 2014 and November 2014 the Veteran stated his condition had worsened.  He stated that his left wrist swells up considerably with sharp pain and limitation of motion.  He further stated that his conditions further hampered by repetitive motion.  He noted certain activities which worsen his condition and stated he does not go to the doctor every time he has a flare up. 

Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, a new VA examination is required to determine the current disability level for the Veteran's corns on the left and right feet.

Therefore, a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service connected left wrist disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The complete rationale for any opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

2.  The AOJ should conduct any other development deemed appropriate.

3.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


